Citation Nr: 1809403	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-12 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for skin cancer.

2.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for a psychiatric disorder.

5.  Entitlement to a rating in excess of 30 percent for stress migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his spouse presented testimony at a Board hearing in May 2017, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence, and the Veteran agreed to waive initial RO consideration of any new evidence.  Thereafter, additional evidence was submitted to the record concerning, at least in part, the Veteran's headaches.  As essentially stated by the undersigned during the Veteran's hearing, the issue of service connection for psychiatric disorder is considered to include any acquired psychiatric disorder reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issues of entitlement to service connection for a psychiatric disorder and a higher rating for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the Veteran's May 2017 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal to reopen a claim for service connection for skin cancer is requested.

2.  The RO denied service connection for tinnitus and bilateral hearing loss disability in March 1993 and notified the Veteran of its decisions and of his right to appeal them within 1 year thereof in April 1993.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of the decisions at the time.

3.  Since the final March 1993 RO rating decision denying service connection for tinnitus, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received. 

4.  New and material evidence reasonably shows that the Veteran has tinnitus currently which was manifest in service.  

5.  Since the final March 1993 RO rating decision denying service connection for bilateral hearing loss disability, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been not received. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for skin cancer are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The March 1993 RO rating decisions denying service connection for tinnitus and bilateral hearing loss disability are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  The criteria to reopen the claim for service connection for tinnitus based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria to reopen the claim for service connection for bilateral hearing loss disability based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Skin cancer service connection claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his skin cancer appeal, with the agreement of his representative, at his hearing before the undersigned in May 2017 and, hence, there remain no allegations of errors of fact or law for appellate consideration concerning it.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Hearing loss and tinnitus service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection was denied by the RO for hearing loss and tinnitus in March 1993.  At the time, the RO noted that audiometric examinations during service showed normal hearing by VA standards, and there was no evidence of current tinnitus.  The Veteran was notified of the March 1993 decisions and of his right to appeal them within 1 year thereof, by a letter dated in April 1993, but no timely appeal or new and material evidence was received within 1 year of such notice.  Accordingly, those decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran applied to reopen in May 2011.  Since the prior final decision concerning tinnitus, the Veteran testified in May 2017 that he had tinnitus in service and that it has continued since then.  This evidence is new and material evidence, as it is the kind of evidence that was lacking but necessary at the time of the prior denial.  Accordingly, the tinnitus claim is reopened and will now be considered on its merits.  
 
The Veteran claimed service connection for tinnitus in May 1992, while he was still in service.  That claim was denied with tinnitus not being currently demonstrated.  He has again claimed service connection for it.  When he applied to reopen in June 2010, he stated that he was exposed to all kinds of loud noises in service, and that the ringing in his ears is getting worse.  At the time of a VA audiology evaluation in September 2010, he reported that bilateral intermittent tinnitus began about 15 years beforehand and that he could not relate it to any specific incident or accident.  During his hearing before the undersigned in May 2017, he was asked to try to think hard about it.  He advised that he remembered ringing in his ears when he was at the firing range in service, at the grenade range, and that it had continued throughout the years.  

Based on the evidence, the Board finds that the claim for service connection for tinnitus should be granted.  The Veteran's recent testimony in May 2017 that his tinnitus began in service and has continued since then seems credible in light of the fact that he originally claimed service connection for tinnitus while he was still in service.  The Board finds the Veteran's recent testimony more credible than his September 2010 report to the effect that his tinnitus began a few years post-service.  In essence, new and material evidence shows that the Veteran has tinnitus currently which was manifest in service.  Reasonable doubt is resolved in the Veteran's favor concerning this matter.

As for the hearing loss disability claim, in March 1993, the RO noted that audiometric examinations in service showed normal hearing by VA standards.  In order for evidence to be new and material, it would need to make up for 1 or more deficiencies in existence at the time of the March 1993 denial.  

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

Since the March 1993 rating decision, no additional service treatment records or other evidence to show hearing loss in service has been submitted.  The service treatment records continue to show audiometry which does not meet the definition of hearing loss disability under 38 C.F.R. § 3.385.  While the Veteran has testified in May 2017, essentially, that he was around loud noises in service, on the firing range, this evidence is cumulative of his DD Form 214 submitted before the 1993 rating decision, which shows that he was a radio operator and that he was awarded the rifle marksman badge (indicating exposure to firearms, etc., like he has recently testified to).  

Additionally, no new and material evidence indicating competent evidence of current hearing loss disability under 38 C.F.R. § 3.385 or a nexus to service has been submitted.  To the contrary, a September 2010 VA audiology note shows that hearing loss disability pursuant to 38 C.F.R. § 3.385 was tested for but was not present.  The Veteran's April 2014 report that hearing loss is a negative effect of being in service with no hearing protection, and any other statement he has made like it, in which he purports to have hearing loss disability and that it is related to service, is cumulative of filings made in connection with his earlier claim.  Accordingly, these pieces of evidence are not new and material evidence and the claim may not be reopened.  The benefit of the doubt doctrine does not apply to this claim, as it does not apply when determining whether new and material evidence has been received.  Martinez v. Brown, 6 Vet. App. 462 (1994).  

The Board would like to thank the Veteran for his more than 4 years of honorable service, and wishes him well in his endeavors.  


ORDER

The appeal for service connection for skin cancer is dismissed.

The claim to reopen a claim for service connection for tinnitus is granted; service connection for tinnitus is granted.  

As new and material evidence has not been received, the claim for service connection for bilateral hearing loss disability is not reopened and remains denied.


REMAND

Psychiatric disability

Service treatment records show that the Veteran was treated for alcohol dependence during a hospitalization from October to December 1989.  Findings at that time included a flattened affect, dysphoria, and tearfulness.  He denied depression and excessive worry at the time of his service discharge examination in May 1992, and was found to be clinically normal psychiatrically at that time.  

He has had a number of axis I diagnoses and/or impressions post-service, including attention deficit hyperactivity disorder, major depressive disorder, bipolar disorder, and panic disorder, with a July 2004 treatment record showing that he complained that almost every job he gets, he gets laid off from due to a back problem, and showing an assessment of depression but refusing medications for it at the time, saying that he would call if depression worsened.  He is shown to have been prescribed Zoloft for depression as early as October 2004.  

The current claim was filed in June 2010, and in August 2010, bipolar disorder and panic disorder were reported.  They were also suspected in June 2012.  During the Veteran's May 2017 hearing before the undersigned, there was testimony to the effect that he had started drinking in service because he felt kind of like he should not be there and that he was isolated, and that his feelings lingered with him after service.  He had claimed service connection for posttraumatic stress disorder due to an in-service assault wherein he reported he was hit on the head by another service member.  

Based on the evidence of record, the Board finds that a VA psychiatric examination is necessary pursuant to 38 C.F.R. § 3.159, as indicated below, as there were relevant in-service events and/or symptomatology and there is now evidence of current psychiatric disability.  Beforehand, any additional relevant medical records of psychiatric treatment since service discharge, including private and/or VA medical records of psychiatric treatment which are not of record, should be obtained, to ensure that the record is complete.  

Stress headaches

During the Veteran's hearing before the undersigned in May 2017, he reasonably signaled that there are additional medical records of treatment which he has received concerning his service-connected headaches, for the period of time from June 2010 to present.  Those records should be obtained and incorporated into the record on remand in order to assist him with his claim pursuant to 38 C.F.R. § 3.159 (2016).   

 Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records of psychiatric treatment which the Veteran has received, including through VA and privately, since service discharge, which are not of record.  Also, please make efforts to obtain any additional outstanding private and/or VA medical records of treatment which the Veteran has received for stress migraines/headaches, including since June 2010.  The Veteran testified he has received private headache treatment since approximately 2011.

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of all current psychiatric disorders.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed psychiatric disorder was manifest in or is related to service?  Whatever psychiatric disorder(s) the Veteran has had since June 2010 should be specified, with reasons for the diagnosis or diagnoses.  The examiner is requested to consider and discuss as necessary service treatment records that show that the Veteran was treated for alcohol dependence during a hospitalization from October to December 1989 with findings at that time including a flattened affect, dysphoria, and tearfulness

A complete rationale must be provided for all opinions, with discussion, as necessary, of the Veteran's service treatment records, post-service treatment records, and his testimony.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of all of the additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   Additionally, this claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


